SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Sixth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of March 31, 2010, by and between COMERICA BANK (“Bank”) and
ARRAY BIOPHARMA, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 28, 2005, as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of December 19, 2005,
that certain Second Amendment to Loan and Security Agreement, Consent and Waiver
dated as of July 7, 2006, that certain Third Amendment to Loan and Security
Agreement dated as of June 12, 2008, that certain Fourth Amendment to Loan and
Security Agreement dated as of March 11, 2009 and that certain Fifth Amendment
to Loan and Security Agreement dated as of September 30, 2009 (collectively, the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. The following defined terms in Section 1.1 of the Agreement hereby are added,
amended or restated as follows:

“Credit Extension” means each Advance, the Refinance Term Loan, or any other
extension of credit by Bank to or for the benefit of Borrower hereunder.

“Refinance Term Loan” has the meaning set forth in Section 2.1(c).

“Refinance Term Loan Maturity Date” means October 26, 2013.

“Revolving Line” means a credit extension of up to Six Million Eight Hundred Six
Thousand Nine Hundred Thirty Two and 07/100 Dollars ($6,806,932.07).

“Revolving Maturity Date” means March 11, 2011.

2. Section 2.1(c) is hereby amended and restated in its entirety to read as
follows:

“(c) Refinance Term Loan.

(i) Bank has previously made Equipment Advances and the Term Loan to Borrower
and as of March 15, 2010 the aggregate outstanding principal balance thereof is
Fifteen Million Dollars ($15,000,000). On March 31, 2010, Bank shall be deemed
to have made a loan to Borrower in the amount of Fifteen Million Dollars
($15,000,000) (the “Refinance Term Loan”), which amount refinances all existing
Indebtedness from Borrower to Bank with respect to the Equipment Advances and
the Term Loan

(ii) Interest shall accrue from the date the Refinance Term Loan is deemed made
at the rate specified in Section 2.3(a), and shall be payable monthly on the
first calendar day of each month commencing on April 1, 2010. The principal
amount of the Refinance Term Loan shall be repaid in installments in an amount
equal to One Hundred Fifty Thousand Dollars ($150,000) on April 1, 2011,
April 1, 2012 and April 1, 2013. On the Refinance Term Loan Maturity Date, all
amounts owing under this Section 2.1(c) shall be immediately due and payable.
The Refinance Term Loan, once repaid, may not be reborrowed. Borrower may prepay
the Refinance Term Loan without penalty or premium.”

3. Section 2.1(d) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(d) Intentionally Omitted.”

4. Section 2.3(a)(ii) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(ii) Refinance Term Loan. Except as set forth in Section 2.3(b), the Refinance
Term Loan shall bear interest, on the outstanding daily balance thereof, as set
forth in the Prime Referenced Rate Addendum to Loan and Security Agreement
attached as Exhibit D hereto.”

5. Section 6.6 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“6.6 Minimum Cash at Bank. Borrower shall at all times, measured on a daily
basis, maintain a balance of Cash at Bank of not less than (i) Zero Dollars ($0)
if Borrower’s total Cash at Bank and Cash at Approved Outside Accounts is at
least Forty Million Dollars ($40,000,000), (ii) Ten Million Dollars
($10,000,000) if Borrower’s total Cash at Bank and Cash at Approved Outside
Accounts is less than Forty Million Dollars ($40,000,000) but at least Twenty
Five Million Dollars ($25,000,000) and (iii) Twenty Two Million Dollars
($22,000,000) if Borrower’s total Cash at Bank and Cash at Approved Outside
Accounts is less than Twenty Five Million Dollars ($25,000,000). Notwithstanding
the foregoing, if Borrower fails to comply with any provisions of this
Section 6.6 at any time, Borrower shall have two (2) Business Days from the date
of such failure to deposit funds in accounts at Bank, Comerica Securities, Inc.
or other financial institutions where Cash at Approved Outside Accounts is held
such that Borrower is in compliance with this Section 6.6.”

6. Exhibit C to the Agreement hereby is replaced with Exhibit C attached hereto.

7. Exhibit D to the Agreement hereby is replaced with Exhibit D attached hereto.

8. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

9. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

10. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

11. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

(b) a facility fee with respect to the Refinance Term Loan in the amount of
Twenty Thousand Dollars ($20,000);

(c) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; provided however that Bank
and Borrower shall split any legal fees for the documentation of this Amendment;
and

(d) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

12. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]IN WITNESS WHEREOF, the undersigned
have executed this Amendment as of the first date above written.

 
ARRAY BIOPHARMA, INC.
By: /s/ R. Michael Carruthers
 
Title: Chief Financial Officer
 
COMERICA BANK
By: /s/ J.P. Michael
 
Title: Senior Vice President/Regional Managing Director
 

[Signature Page to Sixth Amendment to Loan and Security Agreement]
EXHIBIT C

                  COMPLIANCE CERTIFICATE
Please send all Required
Reporting to:
  Comerica Bank

 

 

 


 
  Technology & Life Sciences Division  
 
 

 
  Loan Analysis Department  
 
 

 
  250 Lytton Avenue  
 
 

 
  3rd Floor  
 
 

 
  Palo Alto, CA 94301  
 
 

 
  Phone: (650) 462-6060  
 
 

 
  Fax: (650) 462-6061  
 
 

FROM:
  Array Biopharma, Inc  
 
 
The undersigned authorized Officer of       (“Borrower”), hereby certifies that
in accordance
        with the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (i) Borrower is
        in complete compliance for the period ending—with all required
covenants, including without limitation
        the ongoing registration of intellectual property rights in accordance
with Section 6.8, except as noted below and (ii) all representa-
        tions and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof.
        Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are pre-
        pared in accordance with Generally Accepted Accounting Principles
(GAAP) and are consistently applied from one period to the
        next except as explained in an accompanying letter or footnotes.
            Please indicate compliance status by circling Yes/No under
“Complies” or “Applicable” column.
            REPORTING COVENANTS   REQUIRED       COMPLIES              
Company Prepared Monthly F/S
  Monthly, within 20 days       YES   NO
Compliance Certificate
  Monthly, within 20 days       YES   NO
Cash Balance Certificate
  Monthly, within 5 days  
 
 

If Public:
 
 
 
 
10-Q   Quarterly, within 5 days of SEC filing (50 days)   YES   NO Compliance
Certificate   Quarterly, within 5 days of SEC filing (50 days)   YES   NO 10-K  
Annually, within 5 days of SEC filing (95 days)   YES   NO
Total amount of Borrower’s cash and
  Amount: $            YES   NO
investments
 
 
 
 

Total amount of Borrower’s cash and
  Amount: $            YES   NO
investments maintained with Bank
 
 
 
 
        DESCRIPTION   APPLICABLE              
Legal Action > $100,000
  Notify promptly upon notice       YES   NO
Inventory Disputes > $100,000
  Notify promptly upon notice       YES   NO
Mergers & Acquisitions > $100,000
  Notify promptly upon notice       YES   NO
Cross default with other agreements
>$100,000
  Notify promptly upon notice

 
  YES

  NO


Judgement > $100,000
  Notify promptly upon notice       YES   NO FINANCIAL COVENANTS   REQUIRED  
ACTUAL   COMPLIES               TO BE TESTED MONTHLY, UNLESS OTHERWISE NOTED:
           
Minimum Cash at Bank
  See Section 6.6       YES   NO
 
  of 6th Amendment      
 
OTHER COVENANTS   REQUIRED   ACTUAL   COMPLIES              
Permitted Indebtedness for equipment
leases
  <$100,000

   

  YES

  NO


 
         
 

Permitted Investments for stock
repurchase
  <$100,000

   

  YES

  NO


 
         
 

Permitted Investments for subsidiaries
  <$100,000       YES   NO
 
         
 

Permitted Investments for employee
loans
  <$100,000

   

  YES

  NO


 
         
 

Permitted Investments for joint
ventures
  <$100,000

   

  YES

  NO


 
         
 

Permitted Liens for equipment leases
  <$100,000       YES   NO
 
         
 

Permitted Transfers
  <$100,000       YES   NO
 
         
 

Please Enter Below Comments Regarding
Violations:
 

 

 

 

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement,
        including, without limitation, the financial covenants, no credit
extensions will be made.
           
Very truly yours,
 
 
 
 

 
         
 

Authorized Signer
 
 
 
 

Name:
         
 

Title:
         
 


1

EXHIBIT D

Prime Referenced Rate Addendum To
Loan and Security Agreement

This Prime Referenced Rate Addendum to Loan and Security Agreement (this
“Addendum”) is entered into as of March 31, 2010, by and between Comerica Bank
(“Bank”) and ARRAY BIOPHARMA, INC. (“Borrower”). This Addendum supplements the
terms of the Loan and Security Agreement dated June 28, 2005, as amended from
time to time, including by that certain First Amendment to Loan and Security
Agreement dated as of December 19, 2005, that certain Second Amendment to Loan
and Security Agreement, Consent and Waiver dated as of July 7, 2006, that
certain Third Amendment to Loan and Security Agreement dated as of June 12,
2008, that certain Fourth Amendment to Loan and Security Agreement dated as of
March 11, 2009, that certain Fifth Amendment to Loan and Security Agreement
dated as of September 20, 2009 and that certain Sixth Amendment to Loan and
Security Agreement dated as of the date hereof. (collectively, the “Agreement”).

1. Definitions. As used in this Addendum, the following terms shall have the
following meanings. Initially capitalized terms used and not defined in this
Addendum shall have the meanings ascribed thereto in the Agreement.

a. “Applicable Margin” means an amount per annum determined in accordance with
the chart below based on Borrower’s total Cash at Bank and Cash at Approved
Outside Accounts (as each such term in defined in the Agreement).

                  Total Cash at Bank   Total Cash held in   Total Cash held in  
Total Cash held in   Applicable Margin and Cash at   DDA Accounts at   MMA
Accounts at   Comerica Securities     Approved Outside   Bank   Bank   Accounts
    Accounts                 Greater than or
equal to
$40,000,000  
Greater than or
equal to
$10,000,000
       


       


  0.00%


   
 
            Greater than or
equal to
$40,000,000  
Less than
$10,000,000
  Greater than or
equal to
$10,000,000        


  1.00%


   
 
            Greater than or
equal to
$40,000,000  
Less than
$10,000,000
  Less than
$10,000,000   Greater than or
equal to
$10,000,000   1.50%


   
 
            Greater than or
equal to
$40,000,000  
Less than
$10,000,000


  Less than
$10,000,000

  Less than
$10,000,000

  3.00%


   
 
            $30,000,000 -
$40,000,000  
Greater than or
equal to
$10,000,000
       


       


  1.50%


   
 
            $30,000,000 -
$40,000,000  
Less than
$10,000,000
  Greater than or
equal to
$10,000,000        


  1.75%


   
 
            $30,000,000 -
$40,000,000  
Less than
$10,000,000
  Less than
$10,000,000   Greater than or
equal to
$10,000,000   2..00%


   
 
            $30,000,000 -
$40,000,000  
Less than
$10,000,000
  Less than
$10,000,000   Less than
$10,000,000   3.50%

   
 
            > $30,000,000  
Greater than or
equal to
$10,000,000
       


       


  2.00%


   
 
            > $30,000,000  
Less than
$10,000,000
  Greater than
$10,000,000        

  2.25%

   
 
            > $30,000,000  
Less than
$10,000,000
  Less than
$10,000,000   Greater than
$10,000,000   2.50%

   
 
            > $30,000,000  
Less than
$10,000,000
  Less than
$10,000,000   Less than
$10,000,000   4.00%

   
 
           

b. “Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in San Jose,
California, and, in respect of notices and determinations relating the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England.

c. “Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate
which is equal to the quotient of the following:



  (1)   for any day, the per annum rate of interest determined on the basis of
the rate for deposits in United States Dollars for a period equal to one
(1) month appearing on Page BBAM of the Bloomberg Financial Markets Information
Service as of 8:00 a.m. (California time) (or as soon thereafter as practical)
on such day, or if such day is not a Business Day, on the immediately preceding
Business Day. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service)
on any day, the “Daily Adjusting LIBOR Rate” for such day shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Bank, or in the absence of such other
service, the “Daily Adjusting LIBOR Rate” for such day shall, instead, be
determined based upon the average of the rates at which Bank is offered dollar
deposits at or about 8:00 a.m. (California time) (or as soon thereafter as
practical), on such day, or if such day is not a Business Day, on the
immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the outstanding principal amount of the Obligations and for
a period equal to one (1) month;

divided by



  (2)   1.00 minus the maximum rate (expressed as a decimal) on such day at
which Bank is required to maintain reserves on “Euro-currency Liabilities” as
defined in and pursuant to Regulation D of the Board of Governors of the Federal
Reserve System or, if such regulation or definition is modified, and as long as
Bank is required to maintain reserves against a category of liabilities which
includes eurodollar deposits or includes a category of assets which includes
eurodollar loans, the rate at which such reserves are required to be maintained
on such category.

d. “LIBOR Lending Office” means Bank’s office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to Borrower.

e. “Prime Rate” means the per annum interest rate established by Bank as its
prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by Bank at any such time.

e. “Prime Referenced Rate” means, for any day, a per annum interest rate which
is equal to the Prime Rate in effect on such day, but in no event and at no time
shall the Prime Referenced Rate be less than the sum of the Daily Adjusting
LIBOR Rate for such day plus two and one-half percent (2.50%) per annum. If, at
any time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Prime Referenced Rate for each such day
shall be the Prime Rate in effect at such time, but not less than two and
one-half percent (2.50%) per annum.

2. Interest Rate. Subject to the terms and conditions of this Addendum, the
Obligations under the Agreement shall bear interest at the Prime Referenced Rate
plus the Applicable Margin.

3. Payment of Interest. Accrued and unpaid interest on the unpaid balance of the
Obligations outstanding under the Agreement shall be payable monthly, in
arrears, on the first day of each month, until maturity (whether as stated
herein, by acceleration, or otherwise). In the event that any payment under this
Addendum becomes due and payable on any day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day, and, to the
extent applicable, interest shall continue to accrue and be payable thereon
during such extension at the rates set forth in this Addendum. Interest accruing
hereunder shall be computed on the basis of a year of 360 days, and shall be
assessed for the actual number of days elapsed, and in such computation, effect
shall be given to any change in the applicable interest rate as a result of any
change in the Prime Referenced Rate on the date of each such change.

4. Bank’s Records. The amount and date of each advance under the Agreement, its
applicable interest rate, and the amount and date of any repayment shall be
noted on Bank’s records, which records shall be conclusive evidence thereof,
absent manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve Borrower of its
obligations to repay Bank all amounts payable by Borrower to Bank under or
pursuant to this Addendum and the Agreement, when due in accordance with the
terms hereof.

5. Default Interest Rate. From and after the occurrence of any Event of Default,
and so long as any such Event of Default remains unremedied or uncured
thereafter, the Obligations outstanding under the Agreement shall bear interest
at a per annum rate of five percent (5%) above the otherwise applicable interest
rate hereunder, which interest shall be payable upon demand. In addition to the
foregoing, a late payment charge equal to five percent (5%) of each late payment
hereunder may be charged on any payment not received by Bank within ten
(10) calendar days after the payment due date therefor, but acceptance of
payment of any such charge shall not constitute a waiver of any Event of Default
under the Agreement. In no event shall the interest payable under this Addendum
and the Agreement at any time exceed the maximum rate permitted by law.

6. Prepayment. Borrower may prepay all or part of the outstanding balance of any
Obligations at any time without premium or penalty. Any prepayment hereunder
shall also be accompanied by the payment of all accrued and unpaid interest on
the amount so prepaid. Borrower hereby acknowledges and agrees that the
foregoing shall not, in any way whatsoever, limit, restrict, or otherwise affect
Bank’s right to make demand for payment of all or any part of the Obligations
under the Agreement due on a demand basis in Bank’s sole and absolute
discretion.

7. Regulatory Developments or Other Circumstances Relating to the Daily
Adjusting LIBOR Rate.

a. If the adoption after the date hereof, or any change after the date hereof
in, any applicable law, rule or regulation (whether domestic or foreign) of any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank with any request
or directive (whether or not having the force of law) made by any such
authority, central bank or comparable agency after the date hereof: (a) shall
subject Bank to any tax, duty or other charge with respect to this Addendum or
any Obligations under the Agreement, or shall change the basis of taxation of
payments to Bank of the principal of or interest under this Addendum or any
other amounts due under this Addendum in respect thereof (except for changes in
the rate of tax on the overall net income of Bank or its LIBOR Lending Office
imposed by the jurisdiction in which Bank’s principal executive office or LIBOR
Lending Office is located); or (b) shall impose, modify or deem applicable any
reserve (including, without limitation, any imposed by the Board of Governors of
the Federal Reserve System), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by Bank, or
shall impose on Bank or the foreign exchange and interbank markets any other
condition affecting this Addendum or the Obligations hereunder; and the result
of any of the foregoing is to increase the cost to Bank of maintaining any part
of the Obligations hereunder or to reduce the amount of any sum received or
receivable by Bank under this Addendum by an amount deemed by the Bank to be
material, then Borrower shall pay to Bank, within fifteen (15) days of
Borrower’s receipt of written notice from Bank demanding such compensation, such
additional amount or amounts as will compensate Bank for such increased cost or
reduction. A certificate of Bank, prepared in good faith and in reasonable
detail by Bank and submitted by Bank to Borrower, setting forth the basis for
determining such additional amount or amounts necessary to compensate Bank shall
be conclusive and binding for all purposes, absent manifest error.

b. In the event that any applicable law, treaty, rule or regulation (whether
domestic or foreign) now or hereafter in effect and whether or not presently
applicable to Bank, or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank hereunder or the maintaining
of any Obligations hereunder, and such increase has the effect of reducing the
rate of return on Bank’s (or such controlling corporation’s) capital as a
consequence of such obligations or the maintaining of such Obligations hereunder
to a level below that which Bank (or such controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy), then Borrower shall pay to Bank, within fifteen
(15) days of Borrower’s receipt of written notice from Bank demanding such
compensation, additional amounts as are sufficient to compensate Bank (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which Bank reasonably determines to be allocable to the existence
of any obligations of the Bank hereunder or to maintaining any Obligations
hereunder. A certificate of Bank as to the amount of such compensation, prepared
in good faith and in reasonable detail by the Bank and submitted by Bank to the
undersigned, shall be conclusive and binding for all purposes absent manifest
error.

8. Legal Effect. Except as specifically modified hereby, all of the terms and
conditions of the Agreement remain in full force and effect.

9. Conflicts. As to the matters specifically the subject of this Addendum, in
the event of any conflict between this Addendum and the Agreement, the terms of
this Addendum shall control.

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

     
COMERICA BANK
By: /s/ J.P. Michael
  ARRAY BIOPHARMA, INC.
By: /s/ R. Michael Carruthers
 
   
Name: J.P. Michael
  Name: R. Michael Carruthers
 
   
Title: Senior Vice President/Regional Managing
Director
  Title: Chief Financial Officer


 
   

2